DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 fails to further limit parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 5, 11-16, 18-19, 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Findlay [Pat. No. 3,281,250] in view of Sutter et al [Pat. No. 3,776,529], Tooke [Pat. No. 3,218,817], and King [Pat. No. 3,628,345].
Findlay teaches a milk crystallization process (title) consisting of an ice crystal generation step in a tank with jacket circulating refrigerant and scraped surface (Figure 1, #12-16), a transport step for the ice crystals and concentrated fluid (Figure 1, #17), an ice crystal separation step in a separation column with a filter (Figure 1, #18-19, 26), an absence of centrifuges (see whole document), the fluid being skim milk (column 2, line 15), and cooling to 30.5°F or -0.8°C (column 3, line 61). 
Findlay does not explicitly recite a stirring blade with circulating refrigerant, an average crystal size of 100-3,000 µm, a transport pump (claim 1, 12), an average crystal size of 150-3,000 µm, or 200-3,000 µm, or 300-1,000 µm (claim 14-16), and a hole size of approximately 100 µm (claim 19, 22).  
Sutter et al teach a mixing device comprising hollow stirring blades (Figure 1-3, #9), a hollow jacket around the mixing chamber (Figure 1-3, #3), and circulating a refrigerant through the hollow blades and jacket to provide cooling (column 2, lines 37-45).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed stirring blade with refrigerant into the invention of Findlay, in view Sutter et al, since both are 
Tooke teaches a method for fractional crystallization (title) comprising a crystal generation tank (Figure 1, #14), a transport step using a pump (Figure1, #16-17), a crystal separation step using a purification column (Figure 1, #19), and the fluid being milk (column 1, line 16).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed transport pump into the invention of Findlay, in view of Tooke, since all are directed to methods of crystallization concentration, since Findlay already included a transport step (Figure 1, #17) but simply did not mention how the slurry was pushed forward, since crystallization concentration systems commonly included a transport step using a  pump (Figure1, #16-17) and a crystal separation step using a purification column (Figure 1, #19) as shown by Tooke, and since a pump would have ensured a consistent and uniform amount of slurry entering the separation column of Findlay.

It would have been obvious to one of ordinary skill in the art to incorporate the claimed filter and crystal sizes into the invention of Findlay, in view of King, since all are directed to methods of crystallization concentration, since Findlay already included filters but simply did not specify a crystal size, since freeze concentration methods commonly included the creation of ice crystals sized at 0.004-0.010 inches or 101-254 um (column 3, line 21) or even 0.025-0.030 in or 635-762 um (column 5, line 45) and separating the crystals from the concentrated fluid by use of a filter with vertical slots less than a diameter of a majority of the ice crystals (column 3, line 35-39; Figure 1, #5) as shown by King; and since the claimed filter and ice crystal sizes would have been used during the course of normal experimentation and optimization procedures based on factors such as the type of fluid being concentrated, the desired size of the ice crystals, and/or the desired degree of concentration in the combined method of Findlay, in view of King.

Claims 6-7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Findlay, in view of Sutter et al, Tooke, King, as applied above, and further in view of Woolf et al [Pat. No. 5,445,844] and Farr [Pat. No. 3,420,742].
Findlay, Sutter et al, Tooke, and King teach the above mentioned concepts. Findlay do not explicitly recite the concentrated fluid containing more than 70% of a fragrance component (claim 6), the concentrated fluid containing more than 70% of a live bacteria of useful microorganism (claim 7), and a loss rate of less than 0.5% solids (claim 17).
Woolf et al teach a method for freeze concentration of fermented fluids, such as buttermilk (column 5, line 16), which does not destroy the delicate dairy flavors as compared to a thermal concentrating process (column 4, lines 10-25).
Farr teaches a method for preserving a bacterial concentrate at freezing temperatures which maintains bacterial viability (column 5, lines 60-65) which is then added to milk to create a fermented milk (column 5, lines 66-75), as well as creating buttermilk (column 6, lines 40-50).
It would have been obvious to one of ordinary skill in the art that the claimed retention of greater than 70% fragrance and bacteria, as well as less than 0.5% solids loss, would also be present in the invention of Findlay, in view of Woolf et al, King, and Farr, since all are directed to methods of concentrating and/or preserving beverage products, since Findlay taught an absence of residue in the system after running for 64 hours (column 4, line 24) which indicates that there was an absence of lost solids in the system, since Findlay did not include any heating or high temperature processing which would have resulted in a decrease of fragrance compounds and live bacteria, since King also taught maintaining flavor and aroma characteristics at a very high level (column 3, line 45), since freeze concentration of fermented milks, such as buttermilk, was commonly practiced in the art as shown by Woolf et al (column 5, line 16), since freeze concentration of milk products was commonly known to not destroy the delicate dairy flavors as compared to a thermal concentrating process (column 4, lines 10-25) as shown by Woolf et al, since many consumers desired fermented milks such as buttermilk for drinking as well as for ingredients in recipes, since frozen preservation of beneficial bacteria for fermented milks was commonly known and used in the art as shown by Farr (column 5, lines 60-75), and since retaining the fragrance/flavor of fresh milk and beneficial live bacteria of buttermilk would have provided greater demand for the concentrated beverage product of Findlay.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 11-19, 22, 25 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792